

AMENDMENT TO THE
BAKERCORP INTERNATIONAL HOLDINGS, INC. 2011 EQUITY INCENTIVE PLAN
MANAGEMENT NON-QUALIFIED STOCK OPTION AGREEMENT
of
DAVID IGATA


WHEREAS, BakerCorp International Holdings, Inc. (the “Corporation”) and David
Igata (the “Optionee”) entered into the BakerCorp International Holdings, Inc.
2011 Equity Incentive Plan Management Non-Qualified Stock Option Agreement on
June 29, 2011 (the “Agreement”);
WHEREAS, the Corporation wishes to amend the Agreement (the “Amendment”) to
allow for the accelerated vesting of the Option in certain circumstances; and
WHEREAS, all capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such term in the BakerCorp International Holdings, Inc.
2011 Equity Incentive Plan.
NOW, THEREFORE, the Agreement is hereby amended as follows:
1.
Section 1(b) shall be amended and restated with the addition of the underlined
text:

Vesting. Unless the Option is previously terminated pursuant to the Plan or this
Agreement and subject to the terms of any other agreement between the Optionee
and the Company, so long as Optionee remains in Employment, the Option shall
become vested and exercisable as to five percent (5%) of the Shares subject
hereto on each of the first twenty (20) quarterly anniversaries of the Date of
Grant, such that one hundred percent (100%) of the Shares subject hereto will be
vested on the fifth (5th) anniversary of the Date of Grant; provided, however,
that if during such Employment but prior to such fifth (5th) anniversary, (i)
there occurs a Change in Control, the unvested portion of the Option shall
become fully vested and immediately exercisable on the consummation of the
Change in Control or (ii) the Optionee’s Employment is terminated (a
“Termination”) (A) by any member of the Company Group without Cause; (B) by any
member of the Company Group due to the Optionee’s Disability; (C) by the
Optionee for Good Reason; or (D) due to the Optionee’s death, in each case, the
additional portion of the Option that would have vested had the Optionee’s
Employment continued until the one (1) year anniversary of the date of
Termination, shall become vested upon such Termination.
2.
Except as set forth in this Amendment, all other provisions of the Agreement
shall remain unchanged, and shall continue in full force and effect.



